Case: 16-40405      Document: 00513969030         Page: 1    Date Filed: 04/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40405                                FILED
                                  Summary Calendar                          April 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SEVERIANO V. SANTIBANEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-266-3


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Severiano V. Santibanez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Santibanez has filed an untimely response, which we construe as
a motion for leave to file an out-of-time response and GRANT.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40405    Document: 00513969030     Page: 2   Date Filed: 04/26/2017


                                 No. 16-40405

      The record is not sufficiently developed to allow us to make a fair
evaluation of Santibanez’s claims of ineffective assistance of counsel; we
therefore decline to consider the claims without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Santibanez’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.
      The record reflects a clerical error in the written judgment. Although
the judgment refers to the offense of conviction as conspiracy to possess with
intent to manufacture and distribute methamphetamine, the record reflects
that Santibanez pleaded guilty to conspiracy to possess with intent to
distribute methamphetamine.       Accordingly, we REMAND for the limited
purpose of correction of the clerical error in the written judgment in accordance
with Federal Rule of Criminal Procedure 36.




                                       2